UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 00-4159

GEORGE WESLEY NEAL,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-99-331)

Submitted: August 15, 2000

Decided: September 20, 2000

Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Billy L. Ponds, THE PONDS LAW FIRM, Washington, D.C.; Joseph
R. Conte, BOND, CONTE & NORMAN, P.C., Washington, D.C., for
Appellant. Helen F. Fahey, United States Attorney, Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

George Wesley Neal, appeals from the district court's order deny-
ing his motion to withdraw his guilty plea to conspiracy to possess
with intent to distribute and to distribute fifty grams or more of crack
cocaine, in violation of 21 U.S.C.A. § 846 (West 1999). Finding no
abuse of discretion, we affirm the district court's denial of the motion
and affirm Neal's conviction.

Neal sought to withdraw his plea, asserting that his original counsel
did not inform him that he could move to suppress the statements he
made to officers when he was arrested and to suppress the drugs
found in the trunk of his car pursuant to a search. He contends that
he did not consent to the search and did not receive the warnings
required by Miranda v. Arizona, 384 U.S. 436 (1966).

Relying on Neal's statements during the plea hearing held pursuant
to Fed. R. Crim. P. 11, the district court determined that Neal failed
to offer credible evidence that his plea was not knowing and volun-
tary. See United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.
1992) (stating that properly conducted Rule 11 proceeding "raise[s]
a strong presumption that the plea is final and binding."). The court
also found that Neal failed to credibly assert a claim of legal inno-
cence. Neal did not deny his involvement in a conspiracy to distribute
crack cocaine. In fact, Neal swore under oath that he made no claim
that he was innocent. He also agreed to a statement of facts, which
provided that the search of his person and his vehicle were consensual
and that he had obtained crack cocaine from a co-conspirator for fur-
ther distribution. Neal's belated desire to file a motion to suppress
does not warrant withdrawal of the plea. See Vasquez v. United States,
279 F.2d 34, 36-37 (9th Cir. 1960).

Further, the district court found that there was a delay between
entry of the plea and the motion to withdraw the plea. We find no

                     2
clear error in this finding by the district court. See United States v.
Suter, 755 F.2d 523, 525 (7th Cir. 1985) (reviewing factual findings
in support of denial of motion to withdraw plea for clear error).

The district court also found that, at the time of the entry of his
plea, Neal had the close assistance of competent counsel. The court
based this finding on Neal's sworn statements during the Rule 11
hearing as to his satisfaction with counsel. This finding is not clearly
erroneous. See id. at 525; see also Blackledge v. Allison, 431 U.S. 63,
74 (1977) ("Solemn declarations in open court carry a strong pre-
sumption of verity.").

The district court noted that the government did not assert that it
would be prejudiced by the withdrawal of the plea, see United States
v. Moore, 931 F.2d 245, 248 (4th Cir. 1991) (finding lack of prejudice
to government, by itself, not dispositive), but that the court would be
inconvenienced and judicial resources wasted. The court therefore
concluded that no fair and just reason existed to warrant the with-
drawal of Neal's plea.

Because the district court properly weighed the factors set forth in
Moore and determined that Neal failed to show a fair and just reason,
we find no abuse of discretion in the denial of Neal's motion to with-
draw his guilty plea. See Lambey, 974 F.2d at 1393 (providing stan-
dard of review). Therefore, we affirm Neal's conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3